Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139658                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 139658
                                                                    COA: 292223
                                                                    St Clair CC: 07-002579-FH
  TERRENCE LAMAR RUFFIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 13, 2009
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the St. Clair Circuit Court and we
  REMAND this case to that court and direct that court either to grant the defendant the
  opportunity to withdraw his plea or to resentence the defendant, on the maximum term
  only, to a 30-year maximum, for the reason that the defendant was misinformed at his
  plea hearing that his maximum possible sentence was 30 years, and the prosecutor
  concedes that resentencing the defendant to a maximum of 30 years is an appropriate
  remedy. See People v Turski, 436 Mich 878 (1990) (“A trial court, when sentencing a
  defendant as an habitual offender, must exercise its discretion in setting the maximum
  sentence, that is, it is not required by law to increase the maximum sentence.”). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2010                    _________________________________________
           1012                                                                Clerk